Title: To George Washington from Tobias Lear, 3 October 1790
From: Lear, Tobias
To: Washington, George



Sir,
New York October 3d 1790

I had the honor yesterday to receive your letter of the 27 of September with the other letters which you were so good as to inclose for me.
The Vessel which is to take the furniture on board arrived this morning. The Owner has come in her; and as my letter to Colo. Biddle requesting him to make a written agreement with the owner did not get to hand before the vessel saild from Philadelphia (the 23d of Septr) I found that, altho he acknowledged his having promised Colo. Biddle to take 160 dollars for his vessel; yet he was very desireous of being releived from that obligation, as he had several applications for her immediately on his arrival, and could have received 200 dollars for the trip to Philadelphia from more than one person to my knowledge. When he found I was not inclined to relinquish the vessel, and mentioned the servants which were to go in the Cabin; he objected to it, declaring it was not his intention, when he told his terms to Colo. Biddle, that the Cabin should be included in the Bargain, as it never was the case unless particularly specified. I produced to him a letter from Colo. Biddle in which he particularly mentions the Cabin as included. The owner observed that Colo. Biddle must have been mistaken on this point, and that if I insisted on the Cabin as in the bargain he must be off. His terms for the Cabin were 20 dollars for the whole—or 2 dollars per passenger (I finding their provisions). I was therefore under the necessity of acceding to this or of giving up the vessel. I preferred the former; reserving to myself ’till the last of loading, a choice of the two conditions either of the whole or passengers; and subjecting the whole bargain of the Cabin to the event of its being proved that Colo. Biddle had included it in his verbal agreement, which if it is proved, I pay him nothing for it. I was aware of some misunderstanding of this kind taking place, as well as of the great demand there would be for vessels to go to

Philadelphia about this time, which made me anxious to have an agreement in writing and to have it made in Philadelphia where the eagerness for vessels did not prevail. This would have been done had not the error in Colo. Biddle’s letter respecting the terms kept him from engaging ’till he could receive my reply to its rectification which reply did not get to hand till after the vessel had saild. I would have suffered any personal inconvenience whatever rather than have acceded to what I conceive to be an imposition in the owner of this vessel[.] But I could not have justified it had I relinquished her for the sum of 20 dollars when I knew others were standing ready to give 40 dollars more than I have engaged her for, the moment I should give her up; and the season will admit of no delay in removing, even if I was certain of getting a vessel for less money; which, however, I am far from being certain of; for the people about to remove are anxious to get away, and are ready to give almost any price for those vessels which coast between this place and Philadelphia, not considering others at this season as so safe. The Captain says he shall discharge his Cargo tomorrow—remove round here and be ready to take in his loading on tuesday; in which case, if the weather proves fair, (for it will not be proper to expose the furniture in foul) she will be ready to sail by the latter part of the week.
The Pagoda is put up with soft cotton in the same case in which Mrs Washington received it. As I was present when it was opened and saw the manner in which it was then packed up, I have put it up in the same way; and have no doubt (without some extraordinary accident) of its getting safe to Philada for it shall be carried carefully on board the vessel—secured well there—and taken carefully out. The Glass Case is well provided for in another box.
The Rent which Mr Macombe allows for the house is more than could have been obtained from any other quarter; but he does not seem much disposed to accommodate in any other way (and in taking the House he undoubtedly has an eye to his own convenience rather than to anything else:) for he will not take any of those closets, partitions or fixtures which you bought of the French Minister, tho’ I have offered them at his own price, and they must certainly be as convenient for him as they were for you. If he has an idea that they would be left and he thereby

get them for nothing he will be mistaken; for I have already had them taken down, and if the parts cannot with convenience be laid upon the deck of the vessel they can at last be sold as boards.
I have not had a single offer for the Wash-House and Stable; I shall therefore advertise them in the papers of tomorrow to be sold at publick Auction on Thursday next, unless disposed of before at private sale. But at any rate they will fetch but a small part of the cost; for the change which has taken place in the demand for everything of this kind within a month past is inconceivable.
I do not think that any such articles as you mention could be disposed of at this time without a certain loss of nearly one half their value; and I am in hopes that the vessel, which appears to be pretty capacious, will take all the things. If she should not I shall follow your directions in sending by some other vessel those things which require the least care and attention. The Cows I shall sell for the most I can, but I beleive it will be but little.
I shall pay particular attention to your directions respecting the mangle, and unless your’s is equally good I will have Mrs Morris’ taken down and sent to her, first acquainting her therewith.
Mrs Lear joins me in best respects to Mrs Washington & yourself with love to the Children—my good wishes and affectionate regards attend all the family at Mount Vernon & my other friends in its vicinity. With the highest respect and most sincere Attachment I have the honor to be Sir, Your obliged & very Humble servant

Tobias Lear.

